 


114 HR 5294 IH: Student Privacy Protection and Safety Act of 2016
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5294 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2016 
Mr. Babin (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To invalidate the reinterpretation of title IX through guidance issued by the Department of Education and the Department of Justice on May 13, 2016. 
 
 
1.Short titleThis Act may be cited as the Student Privacy Protection and Safety Act of 2016. 2.The preservation of State and local authority of student privacy policiesNotwithstanding any other provision of law, regulation, or guidance regarding the application or implementation of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), the letter entitled “Dear Colleague Letter on Transgender Students,” dated May 13, 2016, issued jointly by the Department of Justice and the Department of Education shall have no effect on any entity to which such title applies and shall have no effect on legal proceedings. 
3.Application of ActThis Act shall apply until superseded by an Act of Congress that directs Federal departments to issue guidance on the matter of transgender issues.    